1    Jacquelyn H. Choi (SBN 211560)
     RIMON, P.C.
2    2029 Century Park East, Suite 400N
     Los Angeles, CA 90067-2905
3
     Telephone: (310) 525-5859
4    Facsimile: (310) 525-5859
     jacquelyn.choi@rimonlaw.com
5
     Attorneys for Creditor,
6    LOS ANGELES COUNTY
7                               UNITED STATES BANKRUPTCY COURT
8                               NORTHERN DISTRICT OF CALIFORNIA
9                                       SAN FRANCISCO DIVISION
10                                                         Case No. 19-30232 (HLB)
      In re:
11
      MUNCHERY, INC.                                       Chapter 11
12
                               Debtor and
                               Debtor-in-Possession.       THIRD STIPULATION AND
13                                                         [PROPOSED] ORDER TO EXTEND LOS
                                                           ANGELES COUNTY’S DEADLINE TO
14
                                                           RESPOND AND REQUEST HEARING
15                                                         ON OBJECTION TO CLAIM OF LOS
                                                           ANGELES COUNTY (CLAIM NO. 45)
16
                                                           [NO HEARING REQUIRED]
17

18   TO THE HONORABLE HANNAH L. BLUMENSTIEL, UNITED STATES BANKRUPTCY
19
     JUDGE, THE DEBTOR, DEBTOR'S COUNSEL, THE UNITED STATES TRUSTEE AND
20
     TO ALL INTERESTED PARTIES:
21
               Munchery, Inc., the debtor and debtor-in-possession (the “Debtor”) in the above-captioned
22
     bankruptcy case and the Los Angeles County (“County” and collectively with the Debtor, the
23
     “Parties”), hereby enter into this Third Stipulation and [Proposed] Order to Extend Los Angeles
24
     County’s Deadline to Respond and Request Hearing on Objection to Claim of Los Angeles County
25

26                                                     1

27   THIRD STIPULATION AND [PROPOSED] ORDER TO
     CONTINUE HEARING ON OBJECTION TO CLAIM
28   OF LOS ANGELES COUNTY (CLAIM NO. 45)                                        CASE NO. 19-30232-HLB


 Case: 19-30232        Doc# 409     Filed: 09/30/20    Entered: 09/30/20 12:43:39     Page 1 of
                                                 6
1    (Claim No. 45) (the “Third Stipulation”), by and through their respective counsel, with reference to

2    the following facts:

3                                                RECITALS

4       A. WHEREAS, on February 28, 2019, the Debtor initiated a voluntary petition under chapter 11

5    of Title 11 of the United States Code.

6       B. WHEREAS, on July 24, 2020, the Debtor filed an Objection to Claim of Los Angeles County

7    (Claim No. 45) [Docket No. 364] (the “Claim Objection”).

8       C. WHEREAS, on July 24, 2020, the Debtor filed a Notice for Opportunity for Hearing on

9    Debtor’s Objection to Claim of Los Angeles County (Claim No. 45) [Docket No. 365] (the “Notice”).

10   According to the Notice, the deadline for the County to respond and request a hearing on the Claim
11   Objection is August 21, 2020 (the “Response Deadline”).
12      D. WHEREAS, on August 13, 2020, the Parties filed a Stipulation and [Proposed] Order to
13   Extend Los Angeles County’s Deadline to Respond and Request Hearing on Objection to Claim of
14   Los Angeles County (Claim No. 45) (the “Stipulation”) [Docket No. 376] (the “First Stipulation”).
15      E. WHEREAS, on August 13, 2020, the Court entered an Order To Extend Los Angeles County’s
16   Deadline to Respond and Request Hearing on Objection to Claim of Los Angeles County (Claim No.
17   45) [Docket No. 377] whereby the County’s Response Deadline was extended through September 21,
18   2020.
19      F. WHEREAS, on September 14, 2020, the Parties filed a Second Stipulation and [Proposed]

20   Order to Extend Los Angeles County’s Deadline to Respond and Request Hearing on Objection to

21   Claim of Los Angeles County (Claim No. 45) (the “Stipulation”) [Docket No. 399] (the “Second

22   Stipulation”).

23      G. WHEREAS, on September 14, 2020, the Court entered an Order To Extend Los Angeles

24   County’s Deadline to Respond and Request Hearing on Objection to Claim of Los Angeles County

25

26                                                    2

27   THIRD STIPULATION AND [PROPOSED] ORDER TO
     CONTINUE HEARING ON OBJECTION TO CLAIM
28   OF LOS ANGELES COUNTY (CLAIM NO. 45)                                        CASE NO. 19-30232-HLB


 Case: 19-30232       Doc# 409     Filed: 09/30/20   Entered: 09/30/20 12:43:39       Page 2 of
                                                6
1    (Claim No. 45) [Docket No. 400] whereby the County’s Response Deadline was extended through

2    October 5, 2020.

3       H. WHEREAS, the County has requested, and the Debtor has agreed, to extend the Response

4    Deadline for an addition fourteen (14) days from October 5, 2020 through and including October 19,

5    2020 given that the Parties have engaged in meaningful settlement discussions in an attempt to resolve

6    the Claim Objection without Court intervention.

7       NOW THEREFORE, the Parties hereby stipulate and agree as follows:

8                                                STIPULATION

9       1. The County’s Response Deadline is hereby extended from October 5, 2020 through and

10   including October 19, 2020.

11      2. Any and all other deadlines are hereby extended in accordance with Local Bankruptcy Rules

12   3007-1 and Rule 9014-1.

13   Dated: September 30, 2020                             FINESTONE HAYES LLP

14                                                         By:   /s/Stephen D. Finestone
                                                                 Stephen D. Finestone
15
                                                                 Jennifer C. Hayes
16                                                               Attorneys for Debtor and
                                                                 Debtor-in-Possession
17

18   Dated: September 30, 2020                             RIMON, P.C.
19

20
                                                           By: /s/ Jacquelyn H. Choi
21                                                                Jacquelyn H. Choi
                                                                  Attorneys for Los Angeles County
22

23   SO ORDERED THIS _____DAY OF _____________, 2020
24                                                         ____________________________________
25                                                         HON. HANNAH L. BLUMENSTEIL
                                                           UNITED STATES BANKRUPTCY JUDGE
26                                                     3

27   THIRD STIPULATION AND [PROPOSED] ORDER TO
     CONTINUE HEARING ON OBJECTION TO CLAIM
28   OF LOS ANGELES COUNTY (CLAIM NO. 45)                                          CASE NO. 19-30232-HLB


 Case: 19-30232      Doc# 409      Filed: 09/30/20     Entered: 09/30/20 12:43:39       Page 3 of
                                                6
1                                       CERTIFICATE OF SERVICE

2           I, Kaye Denton, am an employee of RIMON, P.C., and hereby certify that on September 30,

3    2020, I caused the THIRD STIPULATION AND [PROPOSED] ORDER TO EXTEND LOS
4
     ANGELES COUNTY’S DEADLINE TO RESPOND AND REQUEST HEARING ON
5
     OBJECTION TO CLAIM OF LOS ANGELES COUNTY (CLAIM NO. 45) to be served as
6
     indicated hereinbelow. I declare under penalty of perjury under the laws of the State of California
7
     that the foregoing is true and correct.
8

9           On September 30, 2020, I caused the following document(s) to be served in the manner

10   stated below:

11      1. THIRD STIPULATION AND [PROPOSED] ORDER TO CONTINUE HEARING ON
           BJECTION TO CLAIM OF LOS ANGELES COUNTY (CLAIM NO. 45)
12
              TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF):
13            Pursuant to controlling General Orders and LBR, the foregoing document was served by
      [X]     the court via NEF and hyperlink to the document. On September 30, 2020, I checked the
14
              CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
15            following persons are on the Electronic Mail Notice List to receive NEF transmission at the
              email addresses stated below.
16

17            (BY MAIL) I am readily familiar with the firm’s practice of collection and processing
              correspondence for mailing. Under that practice it would be deposited with the U.S. Postal
18    [X]     Service on that same day with postage thereon fully prepaid at San Francisco, California,
19            in the ordinary course of business. I am aware that on motion of the party served, service is
              presumed invalid if postal cancellation date or postage meter date is more than one day after
20            date of deposit for mailing in affidavit.

21            (BY OVERNIGHT DELIVERY) By sending by FedEx and/or USPS Express Mail to the
              addressee(s) as indicated on the attached list.
22

23            (PERSONAL DELIVERY) I arranged for service on the following persons and/or entities
              by personal delivery.
24

25

26                                                      4

27   THIRD STIPULATION AND [PROPOSED] ORDER TO
     CONTINUE HEARING ON OBJECTION TO CLAIM
28   OF LOS ANGELES COUNTY (CLAIM NO. 45)                                           CASE NO. 19-30232-HLB


 Case: 19-30232       Doc# 409      Filed: 09/30/20    Entered: 09/30/20 12:43:39        Page 4 of
                                                 6
1           I declare under penalty of perjury under the laws of the United States of America that the

2    foregoing is true and correct

3    Dated: September 30, 2020 at San Francisco, California

4                                                                       /s/Kaye Denton

5

6    TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF):
7    • Mikel R. Bistrow mikel.bistrow@dinsmore.com, caron.burke@dinsmore.com
8    • Christopher Celentino chris.celentino@dinsmore.com, caron.burke@dinsmore.com
9    • Gail Lin Chung GL@outtengolden.com, gail.lin@yahoo.com
10   • David J. Cook cook@squeezebloodfromturnip.com
11   • Terri H. Didion terri.didion@usdoj.gov, patti.vargas@usdoj.gov
12   • Leonardo D. Drubach leo@9000Law.com
13   • Trevor Ross Fehr trevor.fehr@usdoj.gov
14   • John D. Fiero jfiero@pszjlaw.com, ocarpio@pszjlaw.com
15   • Stephen D. Finestone sfinestone@fhlawllp.com
16   • Steven T. Gubner sgubner@ebg-law.com, ecf@ebg-law.com
17   • Laurie Hager lhager@sussmanshank.com
18   • Robert G. Harris rob@bindermalter.com
19   • Jennifer C. Hayes jhayes@fhlawllp.com
20   • Kristen G. Hilton Khilton@sussmanshank.com, Jbolstad@sussmanshank.com
21   • Gary M. Kaplan gkaplan@fbm.com, calendar@fbm.com
22   • Eric M. Kyser ekyser@martynlawfirm.com, admin@martynlawfirm.com
23   • Michael Lauter mlauter@sheppardmullin.com
24   • Kyle Mathews kmathews@sheppardmullin.com
25   • Krikor J. Meshefejian kjm@lnbyb.com
26                                                     5

27   THIRD STIPULATION AND [PROPOSED] ORDER TO
     CONTINUE HEARING ON OBJECTION TO CLAIM
28   OF LOS ANGELES COUNTY (CLAIM NO. 45)                                       CASE NO. 19-30232-HLB


 Case: 19-30232      Doc# 409        Filed: 09/30/20   Entered: 09/30/20 12:43:39    Page 5 of
                                                  6
1    • June Monroe june@rjlaw.com, shelly@rjlaw.com

2    • Office of the U.S. Trustee / SF USTPRegion17.SF.ECF@usdoj.gov

3    • Jason Rosell jrosell@pszjlaw.com, sshoemaker@pszjlaw.com

4    • Ryan A. Witthans rwitthans@fhlawllp.com

5    • Kaipo K.B. Young KYoung@BL-Plaw.com

6    SERVED VIA U.S. MAIL:

7    Armanino, LLP
     12657 Alcosta Blvd., Suite 500
8
     San Ramon, CA 94583
9
     James Beriker
10   220 Shaw Rd.
     South San Francisco, CA 94080
11
     David S. Catuogno
12
     K&L Gates LLP
13   1 Newark Center, 10th Fl.
     Newark, NJ 07102
14
     Daniel M. Eliades
15   K&L Gates LLP
16   1 Newark Center, 10th Fl.
     Newark, NJ 07102
17
     Gail C. Lin
18   Outten & Golden LLP
     One California Street, Suite 1250
19   San Francisco, CA 94111
20
     Pachulski Stang Ziehl & Jones LLP
21   150 California St., 15th Floor
     San Francisco, CA 94111-4500
22

23

24

25

26                                                   6

27   THIRD STIPULATION AND [PROPOSED] ORDER TO
     CONTINUE HEARING ON OBJECTION TO CLAIM
28   OF LOS ANGELES COUNTY (CLAIM NO. 45)                                    CASE NO. 19-30232-HLB


 Case: 19-30232      Doc# 409      Filed: 09/30/20   Entered: 09/30/20 12:43:39   Page 6 of
                                                6
